Citation Nr: 1205365	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of pneumonia with shortness of breath.

2.  Entitlement to service connection for residuals of pneumonia with shortness of breath.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a head injury.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  Previously denied claims with regard to hypertension and pneumonia were reopened and denied on the merits.  Reopening of a claim with regard to headaches was denied; the RO implicitly reopened that claim in a June 2011 supplemental statement of the case (SSOC) and denied it on the merits.

The Veteran testified at an August 2011 hearing held before the undersigned at the RO; a transcript of the hearing is of record.  At that time, the Veteran sought to clarify his allegations in order to ensure that the issues were properly characterized on appeal, particularly with respect to headaches and hypertension.  

The Veteran clarified that he was not addressing only a neurological disability when discussing headaches.  He also intended to claim service connection for a neck disability; he described his symptoms in those terms on VA examination.  The issue has been recharacterized to include all residuals of his in-service head injury, to better reflect his allegations and the evidence of record.  All issues are characterized to properly reflect their procedural status.

Further, it is clear that the Veteran has intended to pursue a claim of service connection for chest pains that appear to be muscular, not cardiovascular, in nature.  While the issue on appeal with regard to hypertension has been characterized as including that claim, the discussions of the merits of the claim indicate that it has not in fact been considered or developed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim of service connection for muscular chest pain is referred to the AOJ for appropriate action.  

The issue of service connection for residuals of a head injury (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of pneumonia with shortness of breath was denied in an unappealed August 1992 (mailed September 1992) rating decision on the ground that no current residuals were shown; the denial became final in September 1993, one year from the date of notice of the decision.

2.  Evidence received since September 1993 with regard to pneumonia was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  In-service pneumonia resolved completely, with no chronic residuals; no currently diagnosed chronic disease or condition of the lungs or respiratory system was caused or aggravated by pneumonia.

4.  Service connection for residuals of headaches (now characterized as residuals of a head injury) was denied in an unappealed August 1992 (mailed September 1992) rating decision on the grounds that no current disability caused or aggravated by service was shown; the denial became final in September 1993, one year from the date of notice of the decision.

5.  Evidence received since September 1993 with regard to residuals of a head injury was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

6.  On the record at the August 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal for service connection of hypertension from appellate status.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying service connection for pneumonia with shortness of breath is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The criteria for reopening a previously denied claim of service connection for residuals of pneumonia with shortness of breath have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156 (2011).

3.  The criteria for service connection for residuals of pneumonia with shortness of breath have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The August 1992 rating decision denying service connection for headaches (now characterized as residuals of a head injury) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  The criteria for reopening a previously denied claim of service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156 (2011).

6.  The criteria for withdrawal of the appeal for service connection of hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the August 2011 Board hearing, the Veteran stated that his claim with respect to chest pain had been mischaracterized as one of service connection for hypertension.  He denied having a current or past diagnosis of that condition, and stated he wished to "get rid of that hypertension part" twice during the hearing (Transcript, p. 3, 5, 10).  After careful consideration of the allegations on appeal and the Veteran's testimony, the Board accepts his testimony as a clear request to withdraw his appeal with regard to a claim of entitlement to service connection for hypertension.  

As the Veteran has withdrawn the appeal of that issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  As noted in the Introduction, the Board refers for AOJ consideration a claim of service connection for muscular chest pain.


VA's Duties to Notify and Assist

With regard to the remaining issues, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice included information on the need for new and material evidence to reopen previously denied claims, and included specific information regarding the prior denials and the requirements for substantiating service connection on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private (Tri-care) treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He specified that while he had received additional private treatment, none related to the claimed conditions.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and required opinions obtained; the Veteran has not argued, and the record does not reflect, that the examination was inadequate as to the claim for pneumonia with shortness of breath.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and offered the requisite medical opinion with supporting rationale.  With regard to the claim for service connection for residuals of a head injury, this claim is being remanded for an additional VA examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Although the RO did reopen the claims of service connection prior to certification to the Board, the Board is required to independently decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Residuals of Pneumonia

Service connection for residuals of pneumonia with shortness of breath was denied in an August 1992 rating decision; notice of such was sent to the Veteran in September 1992.  He did not initiate an appeal of this determination, and the denial became final in September 1993.  Evidence at the time of the 1992 denial consisted of service treatment records and a VA examination.  Service treatment records showed a February 1972 diagnosis of left lower lobe pneumonia and subsequent treatment for a variety of upper respiratory, sinus, and nasal breathing problems.  The VA examination revealed normal lungs on examination, and no active disease on x-ray; some calcifications were noted.  Referenced pulmonary function testing showed mild obstruction.  Service connection was denied because no chronic residuals of pneumonia were identified.

Since September 1992, additional evidence has been submitted.  This evidence includes an April 2011 VA examination report and personal testimony.  Both are new in that they were created after the prior denial, and they raise new allegations not previously considered.  They are material in that they document competent lay and medical evidence of worsening respiratory impairment.  This additional impairment may reasonably infer that there is now some residual of pneumonia not previously identified.  As the presence of impairment attributable to the in-service infection directly bears on the unestablished fact of a current disability, the reasonable possibility of substantiating the claim is raised.  Reopening of the previously denied claim of service connection for residuals of pneumonia with shortness of breath is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  The merits of the underlying claim are discussed below.

	Residuals of Head Injury

Service connection for residuals of a head injury, claimed as headaches, was most recently denied in an August 1992 rating decision; notice of such was sent to the Veteran in September 1992.  He did not initiate an appeal of this determination, and the denial became final in September 1993.  Evidence at the time of the 1992 denial consisted of service treatment records and a VA examination.  

Service treatment records showed that in August 1973, the Veteran sustained a head injury in a swimming pool, with loss of consciousness.  He complained of dizziness and headaches.  In September 1973, he was evaluated for continued headaches and some vomiting.  X-rays of the skull were negative for acute bony trauma, but did show a possible pinealoma.  At the November 1991 examination for retirement, the Veteran complained of frequent or severe headaches, dizziness or fainting spells, and a head injury.  He did not relate any symptoms to his in-service concussion, but stated he had headaches once a month all his life.  At the May 1992 VA examination, the Veteran reported having headaches since a fall in 1972 when his head hit concrete.  He experienced pain when turning his head to the left.  Physical examination was normal; no diagnosis was made with regard to the head injury complaints.

The claim was denied because no chronic residuals of the in-service injury were shown; this included a finding that headaches pre-existed service and were not aggravated thereby.

Since September 1992, additional evidence has been associated with the claims file.   This evidence includes an April 2011 VA examination report, personal testimony, and Tri-Care treatment records.  While the April 2011 VA examiner declined to diagnose any current, chronic headache disorder, he did note continued complaints of radiating pain in the neck with rotation.  The Veteran also reported a "grinding" in the neck.  These complaints were discussed in the context of the in-service head injury.  Physical examination was normal; there was no indication that x-rays were performed.  No neurological impairment was diagnosed; the examiner did not address the possibility of a cervical spine or other musculoskeletal disability.

At the August 2011 hearing, the Veteran reiterated his complaints of neck pain, radiating into the head, with motion.  He stated these were mischaracterized as headaches.

Tri-Care progress notes from April 2007 refer to a December 2004 x-ray showing mild degenerative disc disease.  What portion of the spine was affected is not mentioned.

The evidence received since September1992 is new; it was created after that date, and is not cumulative or redundant of evidence already of record.  Reports of current and continuous symptoms, and x-ray evidence showing new degenerative disease, were not considered in connection with the prior denial.  Moreover, the new evidence is material.  Current disabilities are identified which were not extant at the time of the September 1992 denial.  Further, the discussions and context, particularly with respect to the VA examination, indicate a possible association between the in-service head injury and current problems.  While the current evidence does not, by itself or in conjunction with the evidence already of record, raise a reasonable possibility of substantiating the claim, it does raise the need for further development which could lead to such a reasonable possibility.  Reopening is therefore required.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection for Residuals of Pneumonia

Above, the Board reopened the claim.  Previously, the RO had reopened the claim and the record indicates that all appropriate development on the merits has been completed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records document a February 1972 diagnosis of left lower lobe pneumonia and subsequent treatment for a variety of upper respiratory, sinus, and nasal breathing problems.  X-rays in service, other than the initial diagnosis of pneumonia, were negative for active disease or residuals.  The Veteran was reported to smoke one to one and a half packs of cigarettes a day.  At retirement, the history of lung problems was reported, but no current disabilities or findings were noted.

At the May 1992 VA examination, the Veteran related shortness of breath to muscle pain in the chest.  Physical examination was normal; lungs were clear to auscultation.  A deviated septum in the nose was reported.  Pulmonary function testing (PFT) showed mild obstruction.  X-rays showed no active disease, but some hilar granulomatous calcifications were seen.  Relevant diagnosis was mild air obstruction by PFT.  No opinion was offered with regard to a nexus between current findings and service.

Tri-Care records reflect treatment for chronic obstructive pulmonary disease (COPD).  Moderate obstructive impairment was shown by PFT.  No acute disease was seen on x-ray.  The lungs were clear to auscultation.  Doctors did not mention a past history of pneumonia or opine regarding a nexus between current diagnosis and service.

A VA examination was accomplished in April 2011.  The claims file was reviewed in conjunction with the examination.  In-service treatment for pneumonia was noted, as well as the post-service objective findings and subjective complaints.  The Veteran complained that he experienced increased shortness of breath after pneumonia, which was progressively worsening.  The Veteran reported his smoking history.  On physical examination, breath sounds were normal.  Oxygen saturation was between 95 and 96 percent.  Chest expansion was normal; there was no sign of restrictive disease.  X-rays showed no acute infiltrates or consolidations; there were a few chronic interstitial changes.  PFT showed mild obstruction.  COPD was diagnosed.  The examiner opined that this "is not a residual of a prior pneumonia and is related to [the] Veteran's long history of smoking."  Smoking was the most common cause of COPD, and COPD was not associated with prior infections of the lung, such as pneumonia.  While noted x-rays changes could be scarring, these were unlikely to be related to the functional impairment.  Further, the changes are not in the same area of the lung affected by pneumonia, and so cannot be a residual thereof.

The Veteran alleges that his documented in-service pneumonia resulted in permanent damage to his lungs, causing shortness of breath with exertion.  At the August 2011 hearing and in correspondence, he reported x-rays evidence of lung scarring and testing showing airway obstruction.  He complained of shortness of breath in service, continuing to the present.  While he was a smoker, he maintained the level of impairment was not entirely attributable to smoking.

The Veteran is competent to describe his currently experienced respiratory problems, and to compare them to past difficulties.  Such may be experienced through his five senses in the absence of any specialized medical knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board accepts that the Veteran believes his progressively worse COPD is etiologically related to in-service pneumonia, and finds credible his reports of worsening symptoms.  However, he is not competent to attribute his symptoms, or changes in his symptoms, to any particular disease or injury.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This is not a situation where a direct, readily observable cause and effect relationship is evident.  The Veteran's noncompetent opinion is entitled to no probative weight.

The sole competent opinion of record regarding a nexus between service and currently diagnosed COPD is the negative conclusion of the April 2011 VA examiner.  Based on sound medical principles and current medical knowledge, the examiner opined that pneumonia was unrelated to current respiratory problems.  The COPD was consistent with the smoking history, and was not known to be caused by past infections.  Further, the physical changes of the lungs could not be related to pneumonia as they were in an area different from that impacted by the infection.  The negative medical opinion is well reasoned and supported by documented findings.  Importantly, in specifying that the pneumonia resolved without residuals, the examiner has addressed both direct causation and aggravation of the COPD by service.  

Although there is evidence that the Veteran smoked in service, service connection cannot be established on the basis of post-service development of COPD based on in-service smoking.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a) (service connection is prohibited for disability on the basis that the disability resulted from disease or injury attributable to the use of tobacco products during a veteran's service).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for residuals of pneumonia with shortness of breath is not warranted.



ORDER

New and material evidence having been submitted, reopening of the previously denied claim of service connection for residuals of pneumonia with shortness of breath is granted.

Service connection for residuals of pneumonia with shortness of breath is denied.

New and material evidence having been submitted, reopening of the previously denied claim of service connection for residuals of a head injury is granted; the appeal is granted to this extent only.

The appeal with regard to whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension is dismissed.


REMAND

With respect to the reopened claim of service connection for residuals of a head injury, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A head injury is well documented in service medical records.  The Veteran has consistently, credibly, and competently reported a pain in his neck and the back of the head with movement since service.  More recently, he describes a "grinding" in the neck, and there is some indication of possible degenerative changes of the cervical spine.  A current disability is shown.  An examination is required to obtain a medical opinion regarding a nexus between the in-service injury and current complaints.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran has twice been examined in connection with his claim for service connection, no doctor has addressed the possibility of a relationship between the head injury and current neck complaints; the focus has been on mischaracterized complaints of headaches, and all opinions relate to that condition.  The current medical evidence of record is therefore not adequate for adjudication purposes.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, although the Veteran indicated at his hearing that there were no outstanding relevant private treatment records, in light of the recharacterization of the issue, further inquiry to confirm this is advisable.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any non-VA medical care related to headaches, neck pain, or other residual of head injury.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA spine examination; the claims folder must be reviewed in conjunction with the examination.  All necessary testing, to include radiographic studies, must be accomplished.  The examiner must identify any current disability or impairment of the cervical spine or musculature of the head and/or neck, and must opine as to whether it is at least as likely as not the documented in-service head injury caused or aggravated any current diagnosis.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


